DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
As per amendment, claims 1, 3 and 16 have been amended; claim 7 has been canceled; claim 25 has been newly added; claims 1, 8 and 16 are independent claims. Claims 1, 3, 4, 8-16 and 18-25 have been examined and are pending. This Action is made Non-Final.  

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 103 have been considered but are moot in view of the new ground(s) of rejection; however the examiner notes the following:
With respect to Claim 8 and 16, the authentication noted to be taught by newly cited references Farouki (US 2014/0165152 A1).  Applicant’s argument towards Simon is misplaced as one cannot show non obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to Claim 25, the examiner notes that this limitation appears to be similar to that of Claim 21.  Forbes teaches wherein the at least one computer storage medium has further (Forbes, FIG. 11F and col. 22, lines 36-38).  Forbes depicts in FIG. 11F a guest as an available sign-on with respect to a multi-user aware application executing on the communal device, see Forbes, Abstract.  Therefore this argument is not persuasive. 


















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farouki (US 2014/0165152 A1) in view of Stern (US 7,242,389 B1).

Regarding Claim 1;
Farouki discloses a computer implemented method comprising: 
executing ... associated with a first authenticated user of a communal computing device ([0018]-[0019] - For example, the user 204 may provide credentials such as a log-in name and a password, or similar user specific credentials for activating the whiteboard 202 in the private mode), ... includes a first user context associated with the first user, wherein ... retrieves data or settings associated with the first user by invoking an application program interface that infers an identity of the first user from the first user context ... ([0018]-[0019] - For example, the user 204 may provide credentials such as a log-in name and a password, or similar user specific credentials for activating the whiteboard 202 in the private mode. The user's 204 personal and private content and interactions may be saved as private whiteboard records 224 associated with the user 204. The private whiteboard records 224 may be stored in a private records data store associated with the user 204, so that when the user 204 interacts with the whiteboard 202 in the private mode, the user can access the user's private records, and may edit, update, and provide additional content on the whiteboard. The updated and new content may be stored in the private whiteboard records 224 associated with the user 204 and [0028] - For example, a private mode may be initiated by a user log-in or via authentication of the user by the whiteboard. Some example identification and authentication techniques may include scanning a badge, QR code, or other scanning code employing a reader 304, facial and body or gesture recognition employing a video device 306, finger and hand 308 recognition, input device (stylus 310) recognition including direct input devices such as a stylus or pen and indirect input devices such as a client device 312 connected to the whiteboard 302 over a wired or wireless connection 320. Further, a user may be authenticated by a manual log-in 316 on the whiteboard 302 providing a username and password. Additionally, the whiteboard 302 may be configured to identify a user and authenticate the user by presence detection employing a motion sensing input device. Based on the identification and authentication of the user, the whiteboard 302 may activate a whiteboard records accessibility mode, such as a private or public mode, and may enable the appropriate whiteboard access settings for the users); and 
simultaneously executing..., associated with a second authenticated user of the communal computing device ([0018] –  As illustrated in diagram 200, in a collaborative environment, a whiteboard 202 may enable multiple users 204, 206 to interact with the whiteboard 202 concurrently such that the each user can input content on the whiteboard, and can interact with software, applications, and web browsers on the whiteboard 202. In an example embodiment, the whiteboard 202 may be configured to enable various accessibility modes, such as public and private modes, such that certain content and records are accessible to certain users over the whiteboard depending on the mode and [0019] - For example, the user 204 may provide credentials such as a log-in name and a password, or similar user specific credentials for activating the whiteboard 202 in the private mode), ... includes a second user context associated with the second user, ... retrieves data or settings associated with the second user by invoking the application program interface, and wherein the application program interface infers an identity of the second user from the second user context ... ([0018]-[0019] - For example, the user 204 may provide credentials such as a log-in name and a password, or similar user specific credentials for activating the whiteboard 202 in the private mode. The user's 204 personal and private content and interactions may be saved as private whiteboard records 224 associated with the user 204. The private whiteboard records 224 may be stored in a private records data store associated with the user 204, so that when the user 204 interacts with the whiteboard 202 in the private mode, the user can access the user's private records, and may edit, update, and provide additional content on the whiteboard. The updated and new content may be stored in the private whiteboard records 224 associated with the user 204 and [0028] - For example, a private mode may be initiated by a user log-in or via authentication of the user by the whiteboard. Some example identification and authentication techniques may include scanning a badge, QR code, or other scanning code employing a reader 304, facial and body or gesture recognition employing a video device 306, finger and hand 308 recognition, input device (stylus 310) recognition including direct input devices such as a stylus or pen and indirect input devices such as a client device 312 connected to the whiteboard 302 over a wired or wireless connection 320. Further, a user may be authenticated by a manual log-in 316 on the whiteboard 302 providing a username and password. Additionally, the whiteboard 302 may be configured to identify a user and authenticate the user by presence detection employing a motion sensing input device. Based on the identification and authentication of the user, the whiteboard 302 may activate a whiteboard records accessibility mode, such as a private or public mode, and may enable the appropriate whiteboard access settings for the users).
Farouki fails to explicitly disclose 
executing a first application associated with a first ... user of a communal computing device, wherein the first application ...infers an identity of the first user from the first user ... included in the first application; and 
simultaneously executing an instance of a second application, associated with a second ... user of the communal computing device, wherein the second application ... infers an identity of the second user from the second user ... included in the second application , and wherein the first application and the second application are displayed simultaneously by the communal computing device.
However, in an analogous art, Stern teaches 
(Stern, col. 9, lines 1-7 and col. 9, lines 49-col. 10, lines 2 – Users may ... work separately on different documents and/or applications within the display area 205 of the large format collaborative display 202, thereby creating a shared interface working environment. In addition to the shared user interface working environment, it is also possible to partition the display area 205 of the large format collaborative display 202 to enable a side-by-side (i.e., separate and parallel) working environment), wherein the first application ...infers an identity of the first user from the first user ... included in the first application (Stern, col. 9, lines 17-61 - The identifying indicia associated with the stylus is associated with the registered user so that the large format collaborative display system 202 can monitor and track the inputs for the registered user. This provides an advantage over the previous systems, because it is through the monitoring and tracking of the registered users' input commands that allow multiple registered users to simultaneously input command signals to the large format collaborative display system 202... The use of customizable cursors allows multiple users to interact together in a true collaborative manner either on the same display, or from one, or many, remote locations. Thus, a user does not have to gain control over the application and/or document to provide input. Users may collaborate simultaneously on the same document or work separately on different documents and/or applications within the display area 205 of the large format collaborative display 202, thereby creating a shared interface working environment); and 
simultaneously executing an instance of a second application, associated with a second ... user of the communal computing device (Stern, col. 9, lines 1-7 and col. 9, lines 49-col. 10, lines 2 – Users may ... work separately on different documents and/or applications within the display area 205 of the large format collaborative display 202, thereby creating a shared interface working environment. In addition to the shared user interface working environment, it is also possible to partition the display area 205 of the large format collaborative display 202 to enable a side-by-side (i.e., separate and parallel) working environment), wherein the second application ... infers an identity of the second user from the second user ... included in the second application (col. 9, lines 17-61 - The identifying indicia associated with the stylus is associated with the registered user so that the large format collaborative display system 202 can monitor and track the inputs for the registered user. This provides an advantage over the previous systems, because it is through the monitoring and tracking of the registered users' input commands that allow multiple registered users to simultaneously input command signals to the large format collaborative display system 202... The use of customizable cursors allows multiple users to interact together in a true collaborative manner either on the same display, or from one, or many, remote locations. Thus, a user does not have to gain control over the application and/or document to provide input. Users may collaborate simultaneously on the same document or work separately on different documents and/or applications within the display area 205 of the large format collaborative display 202, thereby creating a shared interface working environment);, and wherein the first application and the second application are displayed simultaneously by the communal computing device (Stern, col. 9, lines 49-61 - The use of customizable cursors allows multiple users to interact together in a true collaborative manner either on the same display, or from one, or many, remote locations. Thus, a user does not have to gain control over the application and/or document to provide input. Users may collaborate simultaneously on the same document or work separately on different documents and/or applications within the display area 205 of the large format collaborative display 202, thereby creating a shared interface working environment).
(Stern, col. 1, lines 5-11).


Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Farouki (US 2014/0165152 A1) in view of Stern (US 7,242,389 B1) in view of Calvo et al. (US 9,384,101 B2).

Regarding Claim 3;
Farouki and Stern discloses the method to Claim 1.
Farouki further discloses receiving an indication that the first user has been de-authenticated by the communal computing device ([0019] - Additionally, when activated in a private mode, the whiteboard 202 may be automatically "wiped" and restored to a public mode after a predefined period of inactivity and/or a log-out by the user, in order to limit the access by other users to the user's 204 private whiteboard records 224); and responsive to receiving the indication, ... terminate execution ([0019] - Additionally, when activated in a private mode, the whiteboard 202 may be automatically "wiped" and restored to a public mode after a predefined period of inactivity and/or a log-out by the user, in order to limit the access by other users to the user's 204 private whiteboard records 224); denying subsequent results for access to the data or settings associated with the first authenticated user ([0019] – wiped); continuing to allow access to the data and settings associated with the second authenticated user...([0018] –  As illustrated in diagram 200, in a collaborative environment, a whiteboard 202 may enable multiple users 204, 206 to interact with the whiteboard 202 concurrently such that the each user can input content on the whiteboard, and can interact with software, applications, and web browsers on the whiteboard 202 and [0019] - For example, the user 204 may provide credentials such as a log-in name and a password, or similar user specific credentials for activating the whiteboard 202 in the private mode... limit the access by others (i.e., continuing to allow access).
Stern further teaches... from the instance of the second application (Stern, col. 9, lines 49-61 - The use of customizable cursors allows multiple users to interact together in a true collaborative manner either on the same display, or from one, or many, remote locations. Thus, a user does not have to gain control over the application and/or document to provide input. Users may collaborate simultaneously on the same document or work separately on different documents and/or applications within the display area 205 of the large format collaborative display 202, thereby creating a shared interface working environment).
	Farouki and Stern fails to explicitly disclose and responsive to receiving [a] indication, providing a notification to the first application, causing the first application to store user data associated with the first user and terminate execution. 
	However, in an analogous art, Calvo teaches responsive to receiving [a] indication, providing a notification to the first application, causing the first application to store user data associated with the first user and terminate execution (Calvo, col. 9, lines 1-16 - Alternatively, the user can decide to log out or sign out by selecting the sign out button 814 shown in FIG. 8B. In response, in operation 317, the wrapper application will cause each executing application to save its data and will then terminate and tear down each launched application and will log out the user for each launched application).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Calvo to the indication of Farouki and Stern to include responsive to receiving [a] indication, providing a notification to the first application, causing the first application to store user data associated with the first user and terminate execution. One would have been motivated to combine the teachings of Calvo to Farouki and Stern in order to simplify the user interface and the user’s interaction (Calvo, col. 9, lines 13-16).

Regarding Claim 4;
Farouki and Stern and Calvo discloses the method to Claim 3.
	Farouki further teaches responsive to receiving the indication, removing the data associated with the de-authenticated first user form the communal computing device ([0019] – wiped).



Claim 8-10, 14, 15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farouki (US 2014/0165152 A1) in view of Simon (US 9,985,999 B1).

Regarding Claim 8;
Farouki discloses a computing device comprising: 
one or more processors (FIG. 6); and
at least one computer storage medium having computer executable instructions stored thereon which, when executed by the one or more processors (FIG. 6), cause the computing device to: 
authenticate a first user with the computing device ([0018]-[0019] - For example, the user 204 may provide credentials such as a log-in name and a password, or similar user specific credentials for activating the whiteboard 202 in the private mode);
... a multi-user aware (MUA) application that the first user has authenticated with the computing device (FIG. 6 – White Board Sharing Application and [0018] and [0036] - User authentication module 624 may operate in conjunction with the operating system 605 or whiteboard access application 622 to enable identification and authentication of one or more users interacting with a whiteboard as discussed previously. Records accessibility module 626 may enable a whiteboard records accessibility mode based on the user identification, authentication, and permission settings detection. This basic configuration is illustrated in FIG. 6 by those components within dashed line 608.);
authenticate a second user with the computing device ([0018] - As illustrated in diagram 200, in a collaborative environment, a whiteboard 202 may enable multiple users 204, 206 to interact with the whiteboard 202 concurrently such that the each user can input content on the whiteboard, and can interact with software, applications, and web browsers on the whiteboard 202. In an example embodiment, the whiteboard 202 may be configured to enable various accessibility modes, such as public and private modes, such that certain content and records are accessible to certain users over the whiteboard depending on the mode and [0019] - For example, the user 204 may provide credentials such as a log-in name and a password, or similar user specific credentials for activating the whiteboard 202 in the private mode);;
... the  multi-user aware application that the second user has authenticated with the computing device (FIG. 6 – White Board Sharing Application and [0018] and [0036] - User authentication module 624 may operate in conjunction with the operating system 605 or whiteboard access application 622 to enable identification and authentication of one or more users interacting with a whiteboard as discussed previously. Records accessibility module 626 may enable a whiteboard records accessibility mode based on the user identification, authentication, and permission settings detection. This basic configuration is illustrated in FIG. 6 by those components within dashed line 608.);
receive a request ...the request including a parameter comprising a user identifier of the first user; and responsive to the request, returning data associated with the first user ([0018]-[0019] and [0028] - on the identification and authentication of the user, the whiteboard 302 may activate a whiteboard records accessibility mode, such as a private or public mode, and may enable the appropriate whiteboard access settings for the users).
	Farouki fails to explicitly disclose
notify a multi-user aware (MUA) application that the first user has ... with the computing device;

receive a request from the multi-user aware application to invoke a multi-user aware platform application program interface (API), the request including a parameter ...
However, in an analogous art, Simon teaches similar features of and further including:
one or more processors (Simon, FIG. 1); 
and at least one computer storage medium having computer executable instructions stored thereon which, when executed by the one or more processors (Simon, FIG. 1), cause the computing device to: 
[detect] a first user with the computing device (Simon, col. 7, lines 25-32 - In some configurations, the application 110A may be launched and determine whether to start execution in a single-user session or a multi-user session. For example, when no other users are detected, the application 110A may start as a single-user session. When other users are detected (e.g., by the multi-user service 106), the application 110A may start in a multi-user session); 
notify a multi-user aware application that the first user [is detected] with the computing device (Simon, col. 7, lines 25-32 - In some configurations, the application 110A may be launched and determine whether to start execution in a single-user session or a multi-user session. For example, when no other users are detected, the application 110A may start as a single-user session. When other users are detected (e.g., by the multi-user service 106), the application 110A may start in a multi-user session and col. 7, lines 48-51 -  In some examples, the application 110A uses information (e.g., preferences) specified in one or more of the profiles 124 and/or data obtained from one or more users during the multi-user session); 
(Simon, col. 7, lines 25-32 - In some configurations, the application 110A may be launched and determine whether to start execution in a single-user session or a multi-user session. For example, when no other users are detected, the application 110A may start as a single-user session. When other users are detected (e.g., by the multi-user service 106), the application 110A may start in a multi-user session);
notify a multi-user aware application that the second user [is detected] with the computing device (Simon, col. 7, lines 25-32 - In some configurations, the application 110A may be launched and determine whether to start execution in a single-user session or a multi-user session. For example, when no other users are detected, the application 110A may start as a single-user session. When other users are detected (e.g., by the multi-user service 106), the application 110A may start in a multi-user session and col. 7, lines 48-51 -  In some examples, the application 110A uses information (e.g., preferences) specified in one or more of the profiles 124 and/or data obtained from one or more users during the multi-user session); 
receive a request from the multi-user aware application to invoke a multi-user aware platform application program interface (API), the request including [obtaining a profile] of the first user (Simon, col. 6, lines 21-36 - All or a portion of the applications 110 may utilize the API 112 to interact with the application service 104, the multi-user service 106 and/or other applications 110. The applications 110 may be configured to call one or more methods exposed by the API 112 to access the application service 104, the multi-user service 106 via a network (not shown) to take advantage of one or more of the features provided by the respective service. For example, the multi-user service API 112 may be used by the application 110A to send and receive data 118A to/from the multi-user service 106. The applications 110 can also be configured to call one or more methods exposed by the API 112 to access another computing device and/or another instance of the application 110 via the network. In some examples, the application 110A may send and receive the data 118 to/from the computing devices 102B-102N and col. 7, lines 48-64 - For example, in response to a user joining the multi-user session, the profile of the user might be obtained from the profiles 124 and provide to the manager 130B for use by the application 110A. The profile might include a variety of information relating to the user); and
responsive to the request, returning data associated with the first user (Simon, col. 7, lines 48-51 -  In some examples, the application 110A uses information (e.g., preferences) specified in one or more of the profiles 124 and/or data obtained from one or more users during the multi-user session).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Simon to the authentication of Farouki to include similar concepts of notify a multi-user aware (MUA) application that the first user has ... with the computing device; notify the multi-user aware application that the second user has ... with the computing device; receive a request from the multi-user aware application to invoke a multi-user aware platform application program interface (API), the request including a parameter. One would have been motivated to combine the teachings of Simon to Stern in order to use data and/or preferences obtained from the users (Simon, col. 2, lines 9-10).





Regarding Claim 9;
Farouki and Simon disclose the device to Claim 8.
Farouki further discloses wherein the MUA application is configured to process data associated with the first user and the second user of the computing device simultaneously and to process simultaneous input from the first user and the second user of the computing device ([0018]-[0019] - As illustrated in diagram 200, in a collaborative environment, a whiteboard 202 may enable multiple users 204, 206 to interact with the whiteboard 202 concurrently such that the each user can input content on the whiteboard, and can interact with software, applications, and web browsers on the whiteboard 202. In an example embodiment, the whiteboard 202 may be configured to enable various accessibility modes, such as public and private modes, such that certain content and records are accessible to certain users over the whiteboard depending on the mode).
Simon, additionally, further teaches wherein the MUA application is configured to process data associated with the first user and the second user of the computing device simultaneously and to process simultaneous input from the first user and the second user of the computing device (Simon, col. 7, lines – 44-47 - When a user enters or leaves the same room or vicinity, the display(s) uses to display the graphical content may change and/or the graphical content that is displayed may be modified and col. 7, lines 48-51 -  In some examples, the application 110A uses information (e.g., preferences) specified in one or more of the profiles 124 and/or data obtained from one or more users during the multi-user session and col. 8, lines 57-col. 9, lines 14 - During a multi-user session, a trivia application 110 may tailor questions to the group's common interests...  A recommendation application 110 may receive input from users in the multi-user session and provide recommendations based on the input and past history or preferences of the users to generate recommendations).

Regarding Claim 10;
Farouki and Simon disclose the device to Claim 8.
Simon further teaches wherein the at least one computer storage medium has further computer executable instructions stored thereon to: execute an instance of a single user aware (SUA) application in the context of the first user of the computing device, the SUA application configured to utilize data associated with the first user of the computing device (Simon, FIG. 1 – Computing Device and col. 1, lines 61-col 2 line 5 - The following detailed description is directed to technologies for changing an application between a single-user session and multi-user session. A "single-user session" may refer to execution of an application that takes into account preferences, information, or presence of a single user and col. 7, lines 46-64 -  In some examples, the application 110A uses information (e.g., preferences) specified in one or more of the profiles 124 and/or data obtained from one or more users during the multi-user session. For example, in response to a user joining the multi-user session, the profile of the user might be obtained from the profiles 124 and provide to the manager 130B for use by the application 110A).





Regarding Claim 14;
Farouki and Simon disclose the device to Claim 8.
Simon further discloses wherein an instance of a single user aware (SUA) application executes on the computing device, the SUA application configured to utilize one or more application programming interfaces (APIs), and wherein calls by the instance of the SUA application to the APIs are made on behalf of the first user (col. 3, lines 7-21- single user session... “API”).

Regarding Claim 15;
Farouki and Simon disclose the device to Claim 8.
Farouki discloses ...the multi-user aware application that the first user has authenticated with the computing device (FIG. 6 – White Board Sharing Application and [0018] and [0036] - User authentication module 624 may operate in conjunction with the operating system 605 or whiteboard access application 622 to enable identification and authentication of one or more users interacting with a whiteboard as discussed previously. Records accessibility module 626 may enable a whiteboard records accessibility mode based on the user identification, authentication, and permission settings detection. This basic configuration is illustrated in FIG. 6 by those components within dashed line 608.);
Simon further teaches wherein the notification to the multi-user aware application that the first user has [been detected] with the computing device (Simon, col. 7, lines 25-32 - In some configurations, the application 110A may be launched and determine whether to start execution in a single-user session or a multi-user session. For example, when no other users are detected, the application 110A may start as a single-user session. When other users are detected (e.g., by the multi-user service 106), the application 110A may start in a multi-user session).

Regarding Claim 22;
Farouki and Simon discloses the device to Claim 8.
	Farouki further discloses wherein the at least one computer storage medium has further computer executable instructions stored thereon to: cause the multi-user aware platform application to display content of the data associated with the first user ([0018]-[0019] - As illustrated in diagram 200, in a collaborative environment, a whiteboard 202 may enable multiple users 204, 206 to interact with the whiteboard 202 concurrently such that the each user can input content on the whiteboard, and can interact with software, applications, and web browsers on the whiteboard 202. In an example embodiment, the whiteboard 202 may be configured to enable various accessibility modes, such as public and private modes, such that certain content and records are accessible to certain users over the whiteboard depending on the mode).






Claim 13 and 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farouki (US 2014/0165152 A1) in view of Simon (US 9,985,999 B1) and further in view of Stern (US 7,242,389 B1). 

Regarding Claim 13;
Farouki and Simon disclose the device to Claim 8.
Farouki and Simon fail to explicitly disclose wherein the MUA application is configured to present a graphical user interface (GUI) comprising data associated with the first user of the computing device and data associated with the second user of the computing device.
However, in an analogous art, Stern teaches wherein the MUA application is configured to present a graphical user interface (GUI) comprising data associated with the first user of the computing device and data associated with the second user of the computing device (col. 9, lines 1-7 and col. 9, lines 49-col. 10, lines 2 – Users may ... work separately on different documents and/or applications within the display area 205 of the large format collaborative display 202, thereby creating a shared interface working environment. In addition to the shared user interface working environment, it is also possible to partition the display area 205 of the large format collaborative display 202 to enable a side-by-side (i.e., separate and parallel) working environment).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Stern to the communal computing device of Farouki and Simon to include wherein the MUA application is configured to present a graphical user interface (GUI) comprising data associated with the first user of the computing device and data associated with the second user of the computing device. One would have been motivated to (Stern, col. 1, lines 5-11).

Regarding Claim 23;
Farouki and Simon discloses the device to Claim 8.
Farouki further discloses wherein the at least one computer storage medium has further computer executable instructions stored thereon to: receive a second request from the multi-user aware application to invoke the multi-user aware platform API, the second request including a parameter comprising a user identifier of the second user ([0018]-[0019] - For example, the user 204 may provide credentials such as a log-in name and a password, or similar user specific credentials for activating the whiteboard 202 in the private mode. The user's 204 personal and private content and interactions may be saved as private whiteboard records 224 associated with the user 204. The private whiteboard records 224 may be stored in a private records data store associated with the user 204, so that when the user 204 interacts with the whiteboard 202 in the private mode, the user can access the user's private records, and may edit, update, and provide additional content on the whiteboard. The updated and new content may be stored in the private whiteboard records 224 associated with the user 204 and [0028] - For example, a private mode may be initiated by a user log-in or via authentication of the user by the whiteboard. Some example identification and authentication techniques may include scanning a badge, QR code, or other scanning code employing a reader 304, facial and body or gesture recognition employing a video device 306, finger and hand 308 recognition, input device (stylus 310) recognition including direct input devices such as a stylus or pen and indirect input devices such as a client device 312 connected to the whiteboard 302 over a wired or wireless connection 320. Further, a user may be authenticated by a manual log-in 316 on the whiteboard 302 providing a username and password. Additionally, the whiteboard 302 may be configured to identify a user and authenticate the user by presence detection employing a motion sensing input device. Based on the identification and authentication of the user, the whiteboard 302 may activate a whiteboard records accessibility mode, such as a private or public mode, and may enable the appropriate whiteboard access settings for the users); and responsive to the second request, returning data associated with the second user ([0018]-[0019] - For example, the user 204 may provide credentials such as a log-in name and a password, or similar user specific credentials for activating the whiteboard 202 in the private mode. The user's 204 personal and private content and interactions may be saved as private whiteboard records 224 associated with the user 204. The private whiteboard records 224 may be stored in a private records data store associated with the user 204, so that when the user 204 interacts with the whiteboard 202 in the private mode, the user can access the user's private records, and may edit, update, and provide additional content on the whiteboard. The updated and new content may be stored in the private whiteboard records 224 associated with the user 204 and [0028] - For example, a private mode may be initiated by a user log-in or via authentication of the user by the whiteboard. Some example identification and authentication techniques may include scanning a badge, QR code, or other scanning code employing a reader 304, facial and body or gesture recognition employing a video device 306, finger and hand 308 recognition, input device (stylus 310) recognition including direct input devices such as a stylus or pen and indirect input devices such as a client device 312 connected to the whiteboard 302 over a wired or wireless connection 320. Further, a user may be authenticated by a manual log-in 316 on the whiteboard 302 providing a username and password. Additionally, the whiteboard 302 may be configured to identify a user and authenticate the user by presence detection employing a motion sensing input device. Based on the identification and authentication of the user, the whiteboard 302 may activate a whiteboard records accessibility mode, such as a private or public mode, and may enable the appropriate whiteboard access settings for the users)
Farouki and Simon fail to explicitly disclose causing the multi-user aware application to display data associated with the first user simultaneously with data associated with the second user.
However, in an analogous art, Stern teaches causing the multi-user aware application to display data associated with the first user simultaneously with data associated with the second user (Stern, col. 9, lines 1-7 and col. 9, lines 49-col. 10, lines 2 – Users may ... work separately on different documents and/or applications within the display area 205 of the large format collaborative display 202, thereby creating a shared interface working environment. In addition to the shared user interface working environment, it is also possible to partition the display area 205 of the large format collaborative display 202 to enable a side-by-side (i.e., separate and parallel) working environment
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Stern to the communal computing device of Farouki and Simon to include causing the multi-user aware application to display data associated with the first user simultaneously with data associated with the second user. One would have been motivated to combine the teachings of Stern to Farouki and Simon in order to allow multiple users to simultaneously input and share data (Stern, col. 1, lines 5-11).


Regarding Claim 24;
Farouki and Simon discloses the device to Claim 8.
Farouki and Simon fail to explicitly disclose wherein the data associated with the first user comprises a file associated with the first user
	However, in an analogous art, Stern teaches wherein the data associated with the first user comprises a file associated with the first user (col. 9, lines 1-16 – his or her documents and col. 9, lines 49-col. 10, lines 2 – Users may ... work separately on different documents and/or applications within the display area 205 of the large format collaborative display 202, thereby creating a shared interface working environment. In addition to the shared user interface working environment, it is also possible to partition the display area 205 of the large format collaborative display 202 to enable a side-by-side (i.e., separate and parallel) working environment).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Stern to the communal computing device of Farouki and Simon to include wherein the data associated with the first user comprises a file associated with the first user. One would have been motivated to combine the teachings of Stern to Farouki and Simon in order to allow multiple users to simultaneously input and share data (Stern, col. 1, lines 5-11).




Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farouki (US 2014/0165152 A1) in view of Simon (US 9,985,999 B1) and further in view of Calvo et al. (US 9,384,101 B2).

Regarding Claim 11;
Farouki and Simon discloses the method to Claim 8.
Farouki further discloses de-authenticate the first user of the computing device ([0019] - Additionally, when activated in a private mode, the whiteboard 202 may be automatically "wiped" and restored to a public mode after a predefined period of inactivity and/or a log-out by the user, in order to limit the access by other users to the user's 204 private whiteboard records 224); ...the MUA application hat the first user of the computing device has been de-authenticated (FIG. 6 and [0019] - Additionally, when activated in a private mode, the whiteboard 202 may be automatically "wiped" and restored to a public mode after a predefined period of inactivity and/or a log-out by the user, in order to limit the access by other users to the user's 204 private whiteboard records 224 and 0036] - User authentication module 624 may operate in conjunction with the operating system 605 or whiteboard access application 622 to enable identification and authentication of one or more users interacting with a whiteboard as discussed previously. Records accessibility module 626 may enable a whiteboard records accessibility mode based on the user identification, authentication, and permission settings detection. This basic configuration is illustrated in FIG. 6 by those components within dashed line 608); causing the MUA application to be executed in only a context of the second user([0018] –  As illustrated in diagram 200, in a collaborative environment, a whiteboard 202 may enable multiple users 204, 206 to interact with the whiteboard 202 concurrently such that the each user can input content on the whiteboard, and can interact with software, applications, and web browsers on the whiteboard 202 and [0019] - For example, the user 204 may provide credentials such as a log-in name and a password, or similar user specific credentials for activating the whiteboard 202 in the private mode... limit the access by others (i.e., executed in only a context of the second user).
Farouki and Simon fail to explicitly disclose notify the MUA application that the first user of the computing device has been de-authenticated.  
However, in an analogous art, Calvo teaches de-authenticate the first user if the computing device (Calvo, col. 9, lines 1-16 - Alternatively, the user can decide to log out or sign out by selecting the signout button 814 shown in FIG. 8B. In response, in operation 317, the wrapper application will cause each executing application to save its data and will then terminate and tear down each launched application and will log out the user for each launched application); and notify the MUA application that the first user of the computing device has been de-authenticated (Calvo, col. 9, lines 1-16 - Alternatively, the user can decide to log out or sign out by selecting the signout button 814 shown in FIG. 8B. In response, in operation 317, the wrapper application will cause each executing application to save its data and will then terminate and tear down each launched application and will log out the user for each launched application).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Calvo to the indication of Farouki and Simon to include notify the MUA application that the first user of the computing device has been de-authenticate. One would have been motivated to combine the teachings of Calvo to Farouki and Simon in order to simplify the user interface and the user’s interaction (Calvo, col. 9, lines 13-16).

Regarding Claim 12;
Farouki and Simon and Calvo discloses t the device to claim 11.
	Farouki further teaches rein the at least one computer storage medium has further computer executable instructions stored thereon to: remove data associated with the first user from the computing device responsive to the first user of the computing device being de-authenticated. ([0019] – wiped).


Claims 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farouki (US 2014/0165152 A1) in view of Simon (US 9,985,999 B1) and further in view of Forbes et al. (US 8,924,735 B2).

Regarding Claim 21, and similarly Claim 25.
Farouki and Simon discloses the device to claim 8.
Farouki and Simon fail to explicitly disclose wherein the at least one computer storage medium has further computer executable instructions stored thereon to: execute the multi-user aware application using a default account that is not associated with any user.
However, in an analogous art, Forbes teaches wherein the at least one computer storage medium has further computer executable instructions stored thereon to: execute the multi-user aware application using a default account that is not associated with any user (Forbes, FIG. 11F and col. 22, lines 36-38).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Forbes to the device of Farouki and Simon to include (Forbes, col. 2, lines 44-47).


Claims 16, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farouki (US 2014/0165152 A1) in view of Stern (US 7,242,389 B1) and Simon (US 9,985,999 B1).

Regarding Claim 16;
Farouki discloses at least one computer storage medium having computer executable instructions stored thereon which, when executed by one or more processors, cause a computing device to:
execute ...  associated with the first user, ...includes a first user context associated with the first user, wherein ... retrieves  data or settings associated with the first user by invoking an application program interface that infers an identity of the first user from the first user context included ... ([0018]-[0019] - For example, the user 204 may provide credentials such as a log-in name and a password, or similar user specific credentials for activating the whiteboard 202 in the private mode. The user's 204 personal and private content and interactions may be saved as private whiteboard records 224 associated with the user 204. The private whiteboard records 224 may be stored in a private records data store associated with the user 204, so that when the user 204 interacts with the whiteboard 202 in the private mode, the user can access the user's private records, and may edit, update, and provide additional content on the whiteboard. The updated and new content may be stored in the private whiteboard records 224 associated with the user 204 and [0028] - For example, a private mode may be initiated by a user log-in or via authentication of the user by the whiteboard. Some example identification and authentication techniques may include scanning a badge, QR code, or other scanning code employing a reader 304, facial and body or gesture recognition employing a video device 306, finger and hand 308 recognition, input device (stylus 310) recognition including direct input devices such as a stylus or pen and indirect input devices such as a client device 312 connected to the whiteboard 302 over a wired or wireless connection 320. Further, a user may be authenticated by a manual log-in 316 on the whiteboard 302 providing a username and password. Additionally, the whiteboard 302 may be configured to identify a user and authenticate the user by presence detection employing a motion sensing input device. Based on the identification and authentication of the user, the whiteboard 302 may activate a whiteboard records accessibility mode, such as a private or public mode, and may enable the appropriate whiteboard access settings for the users);
execute a ... associated with the second user, ... includes a second user context associated with the second user, ...invoking the application program interface, and wherein the application program interface infers an identity of the second user from the second user context included ... ([0018]-[0019] - For example, the user 204 may provide credentials such as a log-in name and a password, or similar user specific credentials for activating the whiteboard 202 in the private mode. The user's 204 personal and private content and interactions may be saved as private whiteboard records 224 associated with the user 204. The private whiteboard records 224 may be stored in a private records data store associated with the user 204, so that when the user 204 interacts with the whiteboard 202 in the private mode, the user can access the user's private records, and may edit, update, and provide additional content on the whiteboard. The updated and new content may be stored in the private whiteboard records 224 associated with the user 204 and [0028] - For example, a private mode may be initiated by a user log-in or via authentication of the user by the whiteboard. Some example identification and authentication techniques may include scanning a badge, QR code, or other scanning code employing a reader 304, facial and body or gesture recognition employing a video device 306, finger and hand 308 recognition, input device (stylus 310) recognition including direct input devices such as a stylus or pen and indirect input devices such as a client device 312 connected to the whiteboard 302 over a wired or wireless connection 320. Further, a user may be authenticated by a manual log-in 316 on the whiteboard 302 providing a username and password. Additionally, the whiteboard 302 may be configured to identify a user and authenticate the user by presence detection employing a motion sensing input device. Based on the identification and authentication of the user, the whiteboard 302 may activate a whiteboard records accessibility mode, such as a private or public mode, and may enable the appropriate whiteboard access settings for the users).
Farouki fails to explicitly disclose 
receive a notification that a first user has authenticated with the computing device;
execute a first application  associated with the first user, wherein the first application includes ... infers an identity of the first user from the first user ... included in the first application;
receive a notification that a second user has authenticated with the computing device;

However, in an analogous art, Stern teaches 
execute a first application associated with the first user, wherein the first application includes ... infers an identity of the first user from the first user ... included in the first application (Stern, col. 9, lines 17-61 - The identifying indicia associated with the stylus is associated with the registered user so that the large format collaborative display system 202 can monitor and track the inputs for the registered user. This provides an advantage over the previous systems, because it is through the monitoring and tracking of the registered users' input commands that allow multiple registered users to simultaneously input command signals to the large format collaborative display system 202... The use of customizable cursors allows multiple users to interact together in a true collaborative manner either on the same display, or from one, or many, remote locations. Thus, a user does not have to gain control over the application and/or document to provide input. Users may collaborate simultaneously on the same document or work separately on different documents and/or applications within the display area 205 of the large format collaborative display 202, thereby creating a shared interface working environment); and 
execute a second application associated with the second user, wherein the second application ...is executed simultaneously with the first application by ... infers an identity of the second user from the second user context included in the second application, and wherein the (Stern, col. 9, lines 1-7 and col. 9, lines 17-61 - The identifying indicia associated with the stylus is associated with the registered user so that the large format collaborative display system 202 can monitor and track the inputs for the registered user. This provides an advantage over the previous systems, because it is through the monitoring and tracking of the registered users' input commands that allow multiple registered users to simultaneously input command signals to the large format collaborative display system 202... The use of customizable cursors allows multiple users to interact together in a true collaborative manner either on the same display, or from one, or many, remote locations. Thus, a user does not have to gain control over the application and/or document to provide input. Users may collaborate simultaneously on the same document or work separately on different documents and/or applications within the display area 205 of the large format collaborative display 202, thereby creating a shared interface working environment).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Stern to the communal computing device of Farouki to include executing a first application associated with a first ... user of a communal computing device, wherein the first application ...infers an identity of the first user from the first user ... included in the first application and simultaneously executing an instance of a second application, associated with a second ... user of the communal computing device, wherein the second application ... infers an identity of the second user from the second user ... included in the second application , and wherein the first application and the second application are displayed simultaneously by the communal computing device. One would have been motivated to combine (Stern, col. 1, lines 5-11).
Further, in an analogous art, Simon teaches similar features of and further including:
receive a notification that a first user has [been detected] with the computing device (Simon, col. 7, lines 25-32 - In some configurations, the application 110A may be launched and determine whether to start execution in a single-user session or a multi-user session. For example, when no other users are detected, the application 110A may start as a single-user session. When other users are detected (e.g., by the multi-user service 106), the application 110A may start in a multi-user session);
receive a notification that a second user has [been detected] with the computing device (Simon, col. 7, lines 25-32 - In some configurations, the application 110A may be launched and determine whether to start execution in a single-user session or a multi-user session. For example, when no other users are detected, the application 110A may start as a single-user session. When other users are detected (e.g., by the multi-user service 106), the application 110A may start in a multi-user session);
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Simon to the authentication of Farouki and Stern to include similar concepts of receive a notification that a first user has authenticated with the computing device; receive a notification that a second user has authenticated with the computing device. One would have been motivated to combine the teachings of Simon to Farouki and Stern in order to use data and/or preferences obtained from the users (Simon, col. 2, lines 9-10).


Regarding Claim 18;
Farouki and Stern and Simon discloses the medium to Claim 16.
Farouki further discloses having further computer executable instructions stored thereon to: execute an instance of a multi-user aware (MUA) application in the context of the first user context and the second user context, the MUA application configured to utilize data associated with the first user of the computing device and data associated with the second user of the computing device (FIG. 6 – White Board Sharing Application and [0018] and [0036] - User authentication module 624 may operate in conjunction with the operating system 605 or whiteboard access application 622 to enable identification and authentication of one or more users interacting with a whiteboard as discussed previously. Records accessibility module 626 may enable a whiteboard records accessibility mode based on the user identification, authentication, and permission settings detection. This basic configuration is illustrated in FIG. 6 by those components within dashed line 608.);

Regarding Claim 19;
Farouki and Stern and Simon discloses the medium to Claim 16.
Farouki further discloses receiving an indication that the first user of the computing device has been de-authenticated ([0019] - Additionally, when activated in a private mode, the whiteboard 202 may be automatically "wiped" and restored to a public mode after a predefined period of inactivity and/or a log-out by the user, in order to limit the access by other users to the user's 204 private whiteboard records 224); and responsive to receiving the indication cause... to stop executing ([0019] - Additionally, when activated in a private mode, the whiteboard 202 may be automatically "wiped" and restored to a public mode after a predefined period of inactivity and/or a log-out by the user, in order to limit the access by other users to the user's 204 private whiteboard records 224); remove the data associated with the first user form the computing device ([0019] – wiped); continuing to allow access to the data and settings associated with the second authenticated user...([0018] –  As illustrated in diagram 200, in a collaborative environment, a whiteboard 202 may enable multiple users 204, 206 to interact with the whiteboard 202 concurrently such that the each user can input content on the whiteboard, and can interact with software, applications, and web browsers on the whiteboard 202 and [0019] - For example, the user 204 may provide credentials such as a log-in name and a password, or similar user specific credentials for activating the whiteboard 202 in the private mode... limit the access by others (i.e., continuing to allow access).
Stern further teaches the first application... (Stern, col. 9, lines 17-61 - The use of customizable cursors allows multiple users to interact together in a true collaborative manner either on the same display, or from one, or many, remote locations. Thus, a user does not have to gain control over the application and/or document to provide input. Users may collaborate simultaneously on the same document or work separately on different documents and/or applications within the display area 205 of the large format collaborative display 202, thereby creating a shared interface working environment).
The examiner notes it would have been obvious to apply such teachings of Farouki to the application of Stern.  




Regarding Claim 20;
Farouki and Stern and Simon discloses the medium to Claim 16.
Stern further teaches wherein the computing device is configured to present a graphical user interface (GUI) comprising data associated with the first user of the computing device and data associated with the second user of the computing device (col. 9, lines 1-7 and col. 9, lines 49-col. 10, lines 2 – Users may ... work separately on different documents and/or applications within the display area 205 of the large format collaborative display 202, thereby creating a shared interface working environment. In addition to the shared user interface working environment, it is also possible to partition the display area 205 of the large format collaborative display 202 to enable a side-by-side (i.e., separate and parallel) working environment).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439